COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Fahed Mohammad Khan v. The State of Texas

Appellate case number:      01-18-00327-CR

Trial court case number:    1467228

Trial court:                208th District Court of Harris County

        Appellant, Fahed Mohammad Khan, has filed a “Motion to Substitute Counsel,”
by which Carmen Roe seeks “to substitute [for] current counsel, STEVEN ROSEN as
counsel of record for Appellant.” Counsel represents that she “was recently retained by
Appellant,” who “has requested this substitution”; “[o]n May 1, 2018 former counsel
filed a motion to withdraw as counsel of record that is pending before this Court”; and
“this motion has been sent in writing to [appellant].” However, John T. Kovach signed
the notice of appeal on appellant’s behalf, and appellant’s motion to substitute does not
indicate that Mr. Kovach or Mr. Rosen requests to withdraw from representing appellant
on appeal. See TEX. R. APP. P. 6.1, 6.5. And, neither Mr. Kovach nor Mr. Rosen have
filed a motion to withdraw in this Court. Finally, the motion does not show that it was
delivered to appellant “in person or mailed—both by certified and by first-class mail at
his last known address.” See TEX. R. APP. P. 6.5(b), (d). Accordingly, the motion to
substitute is denied.
       By filing the motion to substitute, Carmen Roe has appeared as counsel of record
for appellant. See TEX. R. APP. P. 6.2, 9.1.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: May 15, 2018